
	

113 HR 4224 IH: For the relief of Victor Hugo Santos.
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		2d Session
		H. R. 4224
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Victor Hugo Santos.
	
	
		1.Permanent resident status for Victor Hugo Santos
			(a)In GeneralNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Victor Hugo Santos shall be eligible for issuance of an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204
			 of such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of StatusIf Victor Hugo Santos enters the United States before the filing deadline specified in subsection
			 (c), he shall be considered to have entered and remained lawfully and
			 shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for Application and Payment of FeesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or
			 the application for adjustment of status is filed with appropriate fees
			 within 2 years after the date of the enactment of this Act.
			(d)Reduction of Immigrant Visa NumberUpon the granting of an immigrant visa or permanent residence to Victor Hugo Santos, the Secretary
			 of State shall instruct the proper officer to reduce by 1, during the
			 current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth
			 under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the
			 country of the alien’s birth under section 202(e) of such Act.
			(e)Denial of Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters of Victor Hugo Santos shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.
			
